228 F.2d 618
UNITED STATES of Americav.Frank CLEBAK, Appellant.
No. 11698.
United States Court of Appeals Third Circuit.
Submitted December 19, 1955.
Decided December 28, 1955.

Frank Clebak, pro se.
Raymond DelTufo, Jr., U. S. Atty., Newark, N. J., John H. Mohrfeld, 3d, Isaac I. Serata, Asst. U. S. Attys., Camden, N. J., for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The appellant seeks to have his conviction set aside and states that he brings his appeal under 28 U.S.C. § 2255 (1952). The United States emphasizes that the matters of which the appellant complains are all matters which are appropriate to an appeal and not to an action under 2255. The point is well taken.


2
However, the appellant is in custody and acting as his own counsel. To make sure that failure to abide by the rules of appellate procedure does not result in unfairness to him we have examined the transcript of testimony at the trial with his points in mind. He insists that testimony was allowed about other crimes not connected with his case. He insists that his court-appointed counsel was not competent and that the sentence was improper.


3
There is no merit to any of the points made. We agree with the trial judge that there is nothing recorded to entitle the prisoner to relief.


4
The judgment will be affirmed.